DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4, 10-11 have been amended. Claim 3 has been cancelled.

 Response to Arguments
Applicant’s arguments, filed 01/15/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-2, 4-11 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-2, 4-11 filed 01/15/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for video encoding/decoding that determines a first scaling matrix and a second scaling matrix that are used to code a current picture.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein when a flag in the bitstream indicates that corresponding elements of the first and second scaling matrices are not identical, the first scaling matrix is determined by adding a set of delta values to the elements of the second scaling matrix as elements of the first scaling matrix.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Tanaka (US 20200252612 A1) teaches an image processing device including an acquiring section configured to acquire quantization matrix parameters from an encoded stream in which the quantization matrix parameters defining a quantization matrix are set within a parameter set which is different from a sequence parameter set and a picture parameter set, a setting section configured to set, based on the quantization matrix parameters acquired by the acquiring section, a quantization matrix which is used when inversely quantizing data decoded from the encoded stream, and an inverse quantization section configured to inversely quantize the data decoded from the encoded stream using the quantization matrix set by the setting section..

Tanizawa (US 20070189626 A1) teaches a video encoding method includes generating a quantization matrix using a function concerning generation of the quantization matrix and a parameter relative to the function, quantizing a transform coefficient concerning an input image signal using the quantization matrix to generate a quantized transform coefficient, and encoding the parameter and the quantized transform coefficient to generate a code signal..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486